Citation Nr: 9900146	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-41 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.

2. Entitlement to an increased rating for hemangiomatosis of 
the right leg, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse 


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION


The veteran had active service from February 1990 to May 
1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a December 1993 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada. 

In a September 1996 statement in support of claim, the 
veteran requested benefits pursuant to 38 C.F.R. § 4.30 
(1998) for a period of convalescence due to the removal of 
service connected fibroids.  This issue has not been 
previously addressed and is therefore referred to the RO for 
appropriate action.


REMAND

A letter from the Reno RO to the Oakland RO dated in July 
1995 reflects that an O&E (observation and examination) 
examination and review examination was needed to evaluate the 
veterans claim.  The RO indicated in the October 1995 
statement of the case that a period of O&E was requested, but 
that the veteran refused to be examined and admitted for 
observation in August 1995.  

The veteran has indicated that she requested the examination 
location to be changed due to scheduling problems, but that 
she did not refuse to be examined.  The veteran indicated her 
willingness to be examined.  However, there is no record of 
an examination or observation period having been conducted.  
As a recent examination was not conducted, the Board finds 
that this case should be remanded for appropriate 
development.  The Board further believes that whether the 
veteran should be hospitalized for a period of O&E is a 
medical decision which should not be made by adjudication 
personnel.

In addition, the veteran has submitted additional evidence 
with regard to her right leg disability subsequent to the 
most recent supplemental statement of the case dated in May 
1996.  This evidence has not been reviewed by the RO.  There 
has been no waiver of RO consideration of this evidence by 
the veteran.  38 C.F.R. § 20.1304 (1998).  Therefore, this 
evidence must be returned to the RO for consideration.  

In a statement in support of claim dated in February 1996, 
the veteran requested service connection for a painful scar 
which was related to surgery on her service connected right 
leg.  In a May 1996 rating decision, the RO noted that the 
veteran was not entitled to a separate evaluation for her 
scar.  The Board notes the Court's decision in Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In Esteban, the Court held 
that two separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
from the same injury.   

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the veteran and request that she 
identify the names, addresses, and approximate date of 
treatment for all VA and non-VA health care providers who 
have treated her for hemangiomatosis of the right leg and 
migraine headaches subsequent to February 1996.  With any 
necessary authorization from the veteran, the RO should 
attempt to obtain copies of pertinent treatment records 
identified by the veteran, in response to this request, 
which have not been previously secured.  Any such medical 
records so obtained should be associated with the 
veterans claims folder.

2. The veteran should then be afforded a VA examination by an 
appropriate specialist to determine the nature and 
severity of the veterans migraine headaches.   The claims 
folder should be made available to the examiner in 
conjunction with the examination.  If the examiner finds 
that a period of O&E is required to evaluate the veterans 
disability, such should be arranged.  The examiner should 
indicate the length, frequency and severity of the 
veterans migraine headaches.  The report of the 
examination should be associated with the veterans claims 
folder.

3. Thereafter, the RO should again readjudicate the issues of 
entitlement to  increased ratings for migraine headaches 
and for hemangiomatosis of the right leg, considering all 
relevant law and VA regulations, to include Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Thereafter, if the benefits sought are not granted, a 
supplemental statement of the case of the case should be 
issued to the veteran and her representative and they should 
be provided an opportunity to respond.  Subsequently, the 
claims folder should be returned to the Board for further 
review, if necessary.  By this action, the Board intimates no 
opinion, legal RO factual, as to the ultimate disposition 
warranted as to these issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Finally, the Board wishes to point out that, although VA is 
required by statute and by case law to assist appellants in 
developing well-grounded claims, "The duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  When a claimant fails to report for an 
examination in conjunction with a claim for an increased 
rating, the claim shall be denied, absent, a showing of good 
cause. 38 C.F.R. § 3.655(a), (b) (1998).  The Board expects 
the veteran to cooperate in the development of evidence 
pertinent to this case. 



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

  It appears that the veteran is employed in the Oakland, California RO and that the case was transferred to 
the Reno RO because of potential conflict of interest concerns.
- 2 -
